Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on July 13, 2021 has been received and entered. Claims 21, 22 and 34 have been amended. Claims 21-40 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The Preliminary Amendment filed on January 6, 2020 has been received and acknowledged. 
The pending claims 21-40 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 and 6/21/2021 have been considered by the examiner.  Please see attached PTO-1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,216,768.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 21 of the instant application substantially recites the limitations of claim 1 of Patent 10,216,768 as shown in comparison table below.

Instant Application
Patent 10,216,768
21. A system, comprising: 
at least one processor; at least one memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least: 
store a plurality of messages describing updates to a table partition; 
receive information indicative of splitting an index partition comprising an index of the table partition into at least a first index partition and a second index partition; 
initiate, in response to the splitting, a second channel for communication between the table partition and the second index partition; and 
send the stored plurality of messages describing updates to the table partition to both of the first index partition over a first channel and the second index partition over the second channel.
1. A system comprising: 
at least one computing node comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that, when executed by the at least one processor, cause the system to at least: 
store one or more messages in a first buffer, the one or more messages indicative of one or more updates to a plurality of items stored on a first table partition, the first buffer associated with a first communications channel operable to transmit the one or more messages from the first table partition to a first index partition comprising a first index of the plurality of items; 
suspend transmission of the one or more messages over the first communications channel in response to receiving information indicative of a split of the first index; 
form a second index on a second index partition, the second index corresponding to a subset of the plurality of items; 
form a second communications channel between the first table partition and the second index partition, the second index partition identified as a master of a replication group comprising the first and second index partitions; and 
transmit, over the second communications channel, a message of the one or more 


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “suspend transmission of the one or more messages over the first communications channel in response to receiving information indicative of a split of the first index;” of claims 1 of Patent 10,216,768 to arrive at the claim 21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Pat. Pub. 2013/0290375) in view of Gajic (U.S. Pat. Pub. 2013/0332484) and Erdogan et al. (U.S. Pat. Pub. 2013/0311488).

Referring to claim 21, Anderson et al. teaches a system, comprising: 
at least one processor (processor, see Anderson et al., Para. 18); 
at least one memory (a computer readable storage medium, see Anderson et al., Para. 18) comprising instructions that, in response to execution by the at least one processor, cause the system to at least: 
store a plurality of messages describing updates to a table partition (Before a partition (or migration) a write lock is taken. In the method 200, the read and write locks may be performed globally, see Anderson et al., Para. 20, normal operations (such as insertions, deletions and updates) are simultaneous stored in a cache, see Anderson et al., Para. 32. During Anderson et al., Para. 32); 
However, Anderson et al. does not explicitly teach 
receive information indicative of splitting an index partition comprising an index of the table partition into at least a first index partition and a second index partition; 
initiate, in response to the splitting, a second channel for communication between the table partition and the second index partition;
send the stored plurality of messages describing updates to the table partition to both of the first index partition over a first channel and the second index partition over the second channel.
Gajic teaches 
receive information indicative of splitting an index partition comprising an index of the table partition into at least a first index partition and a second index partition (604-610, see Gajic, Fig. 6, determining whether the distributed database system benefits from creating a new cluster; creating index entries for the new node and the new cluster when it is determined that the distributed database system benefits from the new cluster; establishing the new node and the new cluster as part of the distributed database system, the new node being established within the new cluster; repartitioning keys within an index; updating the index with the created index entries and the repartitioned keys, see Gajic, Para. 73); 
initiate, in response to the splitting, a second channel for communication between the table partition and the second index partition (612, see Gajic, Fig. 6, moving data from an existing node to the new node, see Gajic, Para. 73).
Anderson et al., to have receive information indicative of splitting an index partition comprising an index of the table partition into at least a first index partition and a second index partition; initiate, in response to the splitting, a second channel for communication between the table partition and the second index partition, as taught by Gajic, to provide improved query efficiency and data capacity (Gajic, Para. 7).
Anderson et al. as modified still does not explicitly teach
send the stored plurality of messages describing updates to the table partition to both of the first index partition over a first channel and the second index partition over the second channel.
Erdogan et al. teaches 
send the stored plurality of messages describing updates to the table partition to both of the first index partition over a first channel and the second index partition over the second channel (even data update and delete operations are recorded as separate entries in the log file. Log files are also referred to herein as relay files, see Erdogan et al., Para. 65, receive a query that asks for the most popular webpage between the eleventh and twelfth hour on 2009-02-01... sends the most popular webpage query only to database table partitions 314, 316, and 318, see Erdogan et al., Para. 57. Since the data is maintained in append-only relay files, one can easily determine any new changes since the last query execution time. One can repartition these changes, append them to the relay files and replay them against the database. The use of relay files is plausible in this context because fact tables in a data warehouse are append-only and dimension tables are relatively small and change infrequently, see Erdogan et al., Para. 90).
Anderson et al. as modified, to have send the stored plurality of messages describing updates to the table partition to both of the first index partition over a first channel and the second index partition over the second channel, as taught by Erdogan et al., to improve the distributed database's performance (Erdogan et al., Para. 32).

	As to claim 22, Anderson et al. as modified teaches the plurality of messages pertain to a time period before splitting of the first index partition (receive a query that asks for the most popular webpage between the eleventh and twelfth hour on 2009-02-01... the master node module uses the stored start and end timestamps in the statistics table 300, and prunes all database table partitions except for those identified by rows 304, 306, and 308…sends the most popular webpage query only to database table partitions 314, 316, and 318, see Erdogan et al., Para. 57, in addition to discloses from Anderson et al., Para. 20 that “Before a partition (or migration) a write lock is taken. In the method 200, the read and write locks may be performed globally”).
	As to claim 23, Anderson et al. teaches suspending communication between the table partition and the first index partition prior to splitting the first index partition (normal operations (such as insertions, deletions and updates) are simultaneous stored in a cache, see Anderson et al., Para. 32. During this partitioning (or migration) all normal operations are stopped by a write lock that is applied globally, see Anderson et al., Para. 32).
	As to claim 24, Anderson et al. as modified teaches after splitting the first index partition, the first index partition refers to a first subset of items stored in the table partition, and the second index partition refers to a second subset of items stored in the table partition (establishing the new node and the new cluster as part of the distributed database system, the new node being established within the new cluster; repartitioning keys within an index; updating the index with the created index entries and the repartitioned keys, see Gajic, Para. 73, moving data from an existing node to the new node, see Gajic, Para. 73).	As to claim 25, Anderson et al. teaches the plurality of messages are received prior to splitting the first index partition (Before a partition (or migration) a write lock is taken. In the method 200, the read and write locks may be performed globally, see Anderson et al., Para. 20, normal operations (such as insertions, deletions and updates) are simultaneous stored in a cache, see Anderson et al., Para. 32. During this partitioning (or migration) all normal operations are stopped by a write lock that is applied globally, see Anderson et al., Para. 32).	Referring to claim 26, Anderson et al. teaches a computer-implemented method, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.
	
Claim 27 is rejected under the same rationale as stated in the claim 25 rejection.



Claim 29 is rejected under the same rationale as stated in the claim 24 rejection.
			As to claim 30, Anderson et al. as modified teaches transmitting the plurality of messages to the first and second index partitions is based at least in part on information indicating a last message processed by the first index partition (the coordinating node 108 routes data between the target node 108 and the query parser 402, see Gajic, Para. 41).	As to claim 31, Anderson et al. as modified teaches receiving, from the first index partition, a message indicating that an index split is underway (A number of triggers may indicate that new node should be created. The dataset size may suggest that a node should be added. The amount of data or number of entries on a particular node may indicate the need for a new node. Commonly, excessive workload on a node will trigger a response, see Gajic, Para. 52).	As to claim 32, Anderson et al. as modified teaches the second index partition is a master of a replication group (a coordinating node 108 may be selected based, in part, on the node's processing power. In another example, a coordinating node 108 is selected based, in part, on the access frequency of data stored within the node. In some applications, it may be advantageous to select a coordinating node 108 that is infrequently accessed for load balancing Gajic, Para. 24).	As to claim 33, Anderson et al. as modified teaches communication between the table partition and the second index partition is initiated based at least in part on message sent by the second index partition (the coordinating node 108 routes data between the target node 108 and the query parser 402, see Gajic, Para. 41).	Referring to claim 34, Anderson et al. teaches a non-transitory computer-readable storage medium (a computer readable storage medium, see Anderson et al., Para. 18) having stored thereon instructions that, upon execution by one or more computing devices, cause the one or more computing devices at least to, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 35 is rejected under the same rationale as stated in the claim 23 rejection.

Claim 36 is rejected under the same rationale as stated in the claim 24 rejection.
	
Claim 37 is rejected under the same rationale as stated in the claim 30 rejection.

Claim 38 is rejected under the same rationale as stated in the claim 31 rejection.

Claim 39 is rejected under the same rationale as stated in the claim 32 rejection.
	
Claim 40 is rejected under the same rationale as stated in the claim 33 rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168